ICJ_084_EastTimor_PRT_AUS_1991-05-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 3 MAY 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 3 MAI 1991
Official citation :

East Timor (Portugal v. Australia),
Order of 3 May 1991, I.C.J. Reports 1991, p.9

Mode officiel de citation :

Timor oriental (Portugal c. Australie),
ordonnance du 3 mai 1991, C.LJ. Recueil 1991, p.9

 

Sales number 5 9 4
N° de vente :

 

 

 
3 MAY 1991

ORDER
EAST TIMOR
(PORTUGAL v. AUSTRALIA)
TIMOR ORIENTAL
(PORTUGAL c. AUSTRALIE)
3 MAT 1991

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1991

3 mai 1991

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu les articles 48 du Statut de la Cour et les articles 31,44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 22 février 1991 par
laquelle la République portugaise a introduit une instance contre le
Commonwealth d’ Australie au sujet d’un différend relatif à certains agis-
sements de l’ Australie se rapportant au Timor oriental;

Considérant que, le 22 février 1991, une copie de la requête a été trans-
mise au Commonwealth d'Australie par l'intermédiaire de son ambas-
sade à La Haye;

Considérant que la République portugaise a désigné comme agent
S. Exc. M. Francisco Manuel Baltazar Moita, ambassadeur du Portugal
aux Pays-Bas, et comme coagents M. José Servulo Correia et M. Miguel
Galvao Teles, et que le Commonwealth d'Australie a désigné comme
agent M. Gavan Griffith, Q.C., Solicitor-General, et comme coagents
M. Henry Burmester et S. Exc. M. Donald J. Grimes;

Considérant que, au cours d’une réunion que le Président a tenue avec
les agents des Parties le 2 mai 1991, les Parties sont convenues des délais
indiqués ci-dessous,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République portugaise, le 18 novembre 1991;

4

1991

3 mai
Rôle général

n° 84
TIMOR ORIENTAL (ORDONNANCE 3 V 91) 10

Pour le contre-mémoire du Commonwealth d’Australie, le 1% juin
1992;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trois mai mil neuf cent quatre-vingt-onze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
portugaise et au Gouvernement du Commonwealth d'Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
